DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
Claims 1-20 are currently pending in the application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/28/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim(s) 2-8, 10-13, and 15-20 is/are objected to because of the following informalities:  

In line 1 of each of claims 2-8, 10-13, and 15-20, the reference claim should be written with lower case “c”.

Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

a.	wireless device in at least claim 1.
b.	stretching device in at least claim 5.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Wireless device is interpreted to cover at least one of a laptop, a mobile telephone or cellular telephone (such as a Smartphone), an electronic notebook, and a tablet as per [0023] of applicant specification; and equivalents thereof.

Stretching device is interpreted to cover a foam roll as per [0017] of applicant specification; and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6, 7, and 15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claims upon which they depend.  All the limitations of claims 6 and 7 are found in parent claim 1; and all the limitations of claim 15 are found in parent claim 14. Thus, each of the aforementioned claims do not further limit the subject matter of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3, 5-10, and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strecker (US 20170332442 A1) in view of Numes (US 20070199137 A1).

Regarding claim 1:
Strecker discloses a heating garment system (abstract), comprising: 
a garment #100; and 
a plurality of heating zones #102 & #104 positioned within a portion of the garment (Fig. 1-2), each heating zone being configured to independently heat or cool based on heating and/or cooling instructions received from a mobile application executed on a wireless device ([0026], [0038], and [0040-0041]).

Strecker does not disclose wherein the system provides cooling via a plurality of cooling zones.

Numes, in the field of autonomous garment with active thermal control, teaches a garment system provided with Peltier cells #5 for selectively providing both heating and cooling to zones of the garment (see at least [0036]).

Accordingly, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Strecker with the system also providing cooling to the plurality of cooling zones, in a similar manner as taught by Numes.

One of ordinary skills would have recognized that doing so would have controlled the temperature in the garment so as to provide both warming and cooling for the garment as suggested by Numes ([0009]).

Regarding claim 2:
Strecker as modified discloses wherein the heating and/or cooling instructions received from the mobile application executed on the wireless device includes an instruction to heat or cool a first heating and cooling zone of the plurality of heating and cooling zones to a first temperature and further includes an instruction to heat or cool a second heating and cooling zone of the plurality of heating and cooling zones to a second different temperature (see Fig. 7 illustrating heating levels of collar and main, and rejection of claim 1 above); the first heating and cooling zone is configured to independently heat or cool to the first temperature based on the heating and/or cooling instructions received from the mobile application executed on the wireless device; and the second heating and cooling zone is configured to independently heat or cool to the second different temperature based on the heating and/or cooling instructions received from the mobile application executed on the wireless device (see Fig. 7 and rejection of claim 1 above).

Regarding claim 3:
Strecker as modified discloses all the limitations, except for wherein each of the plurality of heating and cooling zones comprises a Peltier heating and cooling device.

Nonetheless, Numes further teaches wherein each of the plurality of heating and cooling zones comprises a Peltier heating and cooling device ([0036]).

Accordingly, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Strecker as modified with each of the plurality of heating and cooling zones comprises a Peltier heating and cooling device as further taught by Numes.

One of ordinary skills would have recognized that doing so would have controlled the temperature in the garment so as to provide both warming and cooling for the garment as suggested by Numes ([0009]).

Regarding claim 5:
Strecker as modified discloses all the limitations.
Strecker further discloses wherein the garment is a shirt, pants, a towel, a sleeve, leggings, a mat, or a stretching device ([0026], [0085]).

Also note: the garment being a shirt, pants, a towel, a sleeve, leggings, a mat, or a stretching device is considered intended limitation that does not further limit the structure of the garment. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); MPEP 2114/Il. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art). Garment #102 qualifies as a towel as it can be used to dry someone’s skin. Garment #102 qualifies as a sleeve as it can be used to cover a user. Garment #102 qualifies as a mat as it can be placed on the floor and can be stepped on. Garment #102 qualifies as a stretching device since it can be stretched.

Regarding claim 6:
Strecker as modified discloses wherein the plurality of heating and cooling zones are positioned in the portion of the garment (see rejection of claim 1 above and Fig. 1-2 of Strecker).

Regarding claim 7:
Strecker as modified discloses wherein the plurality of heating and cooling zones are positioned on the portion of the garment (see rejection of claim 1 above and Fig. 1-2 of Strecker).

Regarding claim 8:
Strecker as modified discloses wherein each heating and cooling zone is configured to independently heat and cool based on heating instructions received from the mobile application executed on the wireless device (see rejection of claim 1 above)

Strecker as modified does not disclose heating above room temperature and cooling below room temperature.

The only difference between the claimed invention and the prior art is with regards to the optimal operating temperature of the system. However, differences in temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such temperature is critical. Since the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Also, the examiner outlines that heating and cooling inherently implies changing temperature above and below room temperature.

Accordingly, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Strecker as modified with heating above room temperature and cooling below room temperature.

One of ordinary skills would have recognized that doing so would have provided optimal cooling and heating temperatures based on user preferences.

Regarding claim 9:
If a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process. Thus, the method of claim 9, as claimed, would necessarily result from the normal operation of the apparatus of claim 1. See MPEP 2112.02. Thus, for sake of simplicity, conciseness, and brevity, please refer to the rejection of claim 1 above for the rejection of claim 9.

Regarding claim 10:
Please refer to the rejection of claim 2 above.

Regarding claim 12:
Please refer to the rejection of claim 5 above.

Regarding claim 13:
Please refer to the rejection of claim 8 above.

Claim(s) 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strecker (US 20170332442 A1) in view of Numes (US 20070199137 A1); and further in view of Mills (US 20080188915 A1).

Regarding claim 4:
Strecker as modified discloses all the limitations, except for wherein each of the plurality of heating and cooling zones comprises: a Peltier heating and cooling device; and a propagation strip thermally coupled to a first side of the Peltier heating and cooling device.

Nonetheless, Numes further teaches wherein each of the plurality of heating and cooling zones comprises a Peltier heating and cooling device ([0036]).

In the same field of endeavor, Mills teaches wherein in order to provide heating and cooling to a garment #102, a peltier heating and cooling device #103 comprising a propagation strip #700 thermally coupled to a first side of the Peltier heating and cooling device is utilized (see at least Fig. 1 and 7. Also see Fig. 2-3 clearly illustrating how the propagation strip #209 is thermally coupled to a first side of the Peltier heating and cooling device #203. See abstract, [0013]).

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Strecker as modified with each of the plurality of heating and cooling zones comprising a Peltier heating and cooling device; and a propagation strip thermally coupled to a first side of the Peltier heating and cooling device as further taught by Mills.

One of ordinary skills would have recognized that doing so would have increased the efficiency of the system at least by virtue of conducting and distributing the heating and cooling effect over a greater surface area than the active face of the Peltier cell as suggested by Mills (abstract, [0013-0014]).

Regarding claim 11:
Please refer to the rejection of claim 4 above.



Allowable Subject Matter
Claims 14 and 16-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The combination of elements as set forth in independent claim 14 is not disclosed or made obvious by the prior art of record. Strecker in combination with Numes is considered the closest prior art of record (see details provided in the 103 rejection section above). However, the combination of Strecker and Numes fails to disclose a cooling sleeve to be in contact with a user’s skin, wherein the plurality of heating and cooling zones are positioned in series within the sleeve; and a propagation strip thermally coupled to a first side of the Peltier heating and cooling device, with one or more processors positioned within the sleeve. In the art, it is also known to provide a propagation strip thermally coupled to a first side of a Peltier heating and cooling device as illustrated by Mills. Nonetheless, a person of ordinary skill in the art would have not been led, absent impermissible hindsight gleaned from the present application, to somehow the combination of Strecker, Numes, and Mills to arrive at the invention of claim 14. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Conti (US 20200345087 A1) teaches multiple temperature control zones for a garment.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIONEL NOUKETCHA/Primary Examiner, Art Unit 3763